United States Court of Appeals
                                                                            Fifth Circuit
                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                         March 12, 2007

                                                                        Charles R. Fulbruge III
                                    No. 06-10839                                Clerk
                                  Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

GABINO LOPEZ,

                                                 Defendant-Appellant.

                              --------------------
                  Appeal from the United States District Court
                       for the Northern District of Texas
                              USDC No. 4:06-CR-5-2
                              --------------------

Before SMITH, WEINER, and OWEN, Circuit Judges.

PER CURIAM:*

       Gabino Lopez appeals his guilty-plea conviction and the 80-

month sentence he received for conspiracy to possess with the

intent to distribute and possession with the intent to distribute

more       than    500   grams   of   cocaine,    in   violation   of    21   U.S.C.

§§ 841(a), 841(b), and 846.

       Lopez first challenges venue in the Northern District of Texas

for the conviction, arguing that there was insufficient evidence of

an offense in that district.              Venue may be waived by a plea of

guilty.       See Baeza v. United States, 543 F.2d 572, 573 (5th Cir.


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10839
                                      -2-

1976); United States v. Cothran, 302 F.3d 279, 285-86 (5th Cir.

2002).   Lopez does not challenge the plea itself, and the plea

operated as a waiver of the alleged venue defect.                Even if Lopez

had not waived the issue by his guilty plea, the facts to which

Lopez admitted in his guilty plea were sufficient to establish

venue in the Northern District of Texas.                See United States v.

Davis, 666 F.2d 195, 199 & n.5 (5th Cir. 1982) (venue proper in any

district in which offense is begun, continued, or completed);

United States v. Solis, 299 F.3d 420, 445 & n.77 (5th Cir. 2002)

(to establish venue, Government need only prove overt act in

furtherance of conspiracy by any co-conspirator in appropriate

district).

     Lopez additionally challenges this court’s prior holding that

a district court has the authority to order a sentence to be run

consecutively to a yet-to-be imposed sentence.                 United States v.

Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), overruled on other

grounds, United States v. Candia, 454 F.3d 468, 473 (5th Cir.

2006).      Lopez   does   not   argue     that   his   particular    sentence,

including the order that it run consecutively to a future state

sentence,    was    unreasonable,    but    rather      that   the   Brown   rule

generally should be overruled.           One panel of this court may not

overrule the decision of a prior panel in the absence of en banc

reconsideration or a superseding Supreme Court decision.                 United

States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).

     The district court’s judgment is AFFIRMED.